
	

114 S1710 IS: AmeriCorps School Turnaround Act of 2015
U.S. Senate
2015-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1710
		IN THE SENATE OF THE UNITED STATES
		
			July 7, 2015
			Mr. Brown (for himself, Mr. Coons, and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To authorize a grant-matching program that strengthens and accelerates interventions in the
			 lowest-performing elementary schools and secondary schools.
	
	
		1.Short title
 This Act may be cited as the AmeriCorps School Turnaround Act of 2015.
		2.Findings and purposes
 (a)FindingsCongress finds the following: (1)Students are most successful when they have personal, attentive support.
 (2)Turning schools around requires collaboration among teachers, administrators, counselors, business leaders, the philanthropic sector, and community members.
 (3)National service provides valuable support to elementary schools and secondary schools and has a record for improving student academic achievement.
 (b)PurposesThe purposes of this Act are to— (1)strengthen and accelerate interventions in the lowest-performing elementary schools and secondary schools;
 (2)provide financial support to eligible entities that serve low-performing schools;
 (3)significantly improve outcomes for students in persistently low-performing schools by— (A)providing opportunities for academic enrichment;
 (B)extending learning time; and (C)providing individual support for students; and
 (4)improve high school graduation rates and college readiness for the most disadvantaged students. 3.School turnaround program In this Act:
 (1)Chief executive officerThe term Chief Executive Officer means the Chief Executive Officer of the Corporation for National and Community Service appointed under section 193 of the National and Community Service Act of 1990 (42 U.S.C. 12651c).
 (2)Eligible entityThe term eligible entity means— (A)an elementary school or secondary school; or
 (B)any of the following entities that serve low-performing schools: (i)Public or private nonprofit organizations, including faith-based and other community organizations.
 (ii)Local educational agencies. (iii)Institutions of higher education.
 (iv)Government entities within States. (v)Indian Tribes.
 (vi)Labor organizations. (3)Low-performing schoolThe term low-performing school means an elementary school or secondary school that is identified under section 1116 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316).
 (4)National service participantThe term national service participant means an individual described under part III of the National and Community Service Act of 1990 (42 U.S.C. 12591 et seq.).
 (5)School Turnaround Corps projectThe term School Turnaround Corps project means a project carried out by an eligible entity that is a permissible use of funds for a grant under this Act.
 (6)SecretaryThe term Secretary means the Secretary of Education. 4.Interagency agreement for school turnaround grants (a)Interagency agreement (1)In GeneralThe Chief Executive Officer shall enter into an interagency agreement with the Secretary similar to an interagency agreement described in section 121(b)(1) of the National and Community Service Act of 1990 (42 U.S.C. 12571(b)(1)) regarding the grant program described in section 5, except that funds appropriated under this Act may be used as if for the purposes for which funds may be provided through grants under section 121(a) of the National and Community Service Act of 1990 (42 U.S.C. 12571(a)).
 (2)Amendment to the NCSASection 121(b) of such Act (42 U.S.C. 12571(b)) is amended by adding at the end the following:
					
 (6)School turnaround grant interagency agreementNotwithstanding paragraph (1), the Corporation shall enter into an interagency agreement similar to an interagency agreement described in paragraph (1) with the Secretary of Education under this subsection regarding the school turnaround grant program described in section 5 of the AmeriCorps School Turnaround Act of 2015..
				(b)Approved National Service Positions
 (1)In GeneralThe Chief Executive Officer shall approve positions for School Turnaround Corps projects as approved national service positions in accordance with subtitle C of title I of the National and Community Service Act of 1990 (42 U.S.C. 12571 et seq.).
 (2)Distribution of assistance and approved positions unaffectedNothing in this Act shall be construed to affect the distribution of assistance or approved national service positions under section 129 of the National and Community Service Act of 1990 (42 U.S.C. 12581).
				(c)Treatment of funds appropriated
 (1)National service trustFor purposes of section 145(a)(1) of the National and Community Service Act of 1990 (42 U.S.C. 12601(a)(1)), a portion of the funds appropriated under this Act, as determined by the Chief Executive Officer based on the number of participants selected for School Turnaround Corps projects, shall be treated as funds made available to carry out subtitle D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12601 et seq.).
 (2)Investment of trust fundsFor purposes of subsection (b) of section 145 of the National and Community Service Act of 1990 (42 U.S.C. 12601), a portion of the funds appropriated under this Act, as determined by the Chief Executive Officer based on the number of participants selected for School Turnaround Corps projects, shall be treated as if appropriated to the Trust established under such section.
 (3)Reserve accountFor purposes of section 149(b)(1)(B)(ii) of the National and Community Service Act of 1990 (42 U.S.C. 12606(b)(1)(B)(ii)), a portion of the funds appropriated under this Act, as determined by the Chief Executive Officer based on the number of participants selected for School Turnaround Corps projects, shall be treated as funds appropriated for the fiscal year involved under section 501 of the National and Community Service Act of 1990 (42 U.S.C. 12681) and made available to carry out subtitle C or D of title I of such Act (42 U.S.C. 12571 et seq.; 42 U.S.C. 12601 et seq.).
 (4)AuditsFor purposes of section 149(c) of the National and Community Service Act of 1990 (42 U.S.C. 12606(c)), funds appropriated under this Act shall be treated as appropriated funds for approved national service positions.
				5.School turnaround grant program
 (a)In GeneralFrom amounts made available under this Act after the reservation described in subsection (b), the Chief Executive Officer, in consultation with the Secretary, shall award grants, on a competitive basis, to eligible entities to enable such eligible entities—
 (1)to improve the academic achievement of elementary school and secondary school students; and
 (2)to select national service participants and engage such participants' in School Turnaround Corps projects.
 (b)Amounts reservedThe Chief Executive Officer shall reserve not less than 1 percent, and not more than 2 percent, of the amount appropriated to carry out this Act for each fiscal year to award grants under this Act to Indian tribes and organizations serving tribal populations.
 (c)PriorityIn making grants under this Act, the Chief Executive Officer, in consultation with the Secretary—
 (1)shall give priority to eligible entities that will serve significant populations of low-income students; and
 (2)may give priority to eligible entities that— (A)are located in low-income communities;
 (B)will serve communities with significant populations of families with limited English proficiency; (C)will place national service participants in urban or rural areas; or
 (D)will increase the ability of educators to provide appropriate services and coordinate activities with State and local systems providing services under part B of the Individuals with Disabilities Education Act (20 U.S.C. 1411 et seq.) for children with developmental delays or disabilities, including such children in the child welfare system of the State.
					(d)Use of funds
 (1)In generalAn eligible entity that receives a grant under this section shall use the funds made available through the grant to carry out 1 or more of the activities described in paragraphs (2) through (6), and shall engage national service participants to carry out such activities.
 (2)Increasing high-quality, individualized learning timeImproving the quality and frequency of individualized learning time provided to elementary school and secondary school students by providing individualized support, which may include increasing postsecondary education enrollment rates through postsecondary education preparation counseling assistance, including assistance with completing the Free Application for Federal Student Aid (FAFSA) and applications for institutions of higher education, and educating students and their families about financial literacy for postsecondary education.
 (3)Out-of-school and extended learning programsIncreasing personalized, out-of-school and extended learning programs provided to elementary school and secondary school students by engaging national service participants to serve as—
 (A)tutors who provide individualized, academic support outside of the standard school day; and (B)family resource mentors who connect the student, family, and school in an open conversation about the student’s academic situation.
 (4)College and career readiness and graduation coachesThe provision of individual graduation, postsecondary education, and career preparation guidance and assistance by college or career planing advisors.
 (5)Schoolwide activitiesCarrying out schoolwide activities, including— (A)establishing a school culture and environment that improves school safety, attendance, and discipline and addressing other non-academic factors that impact student achievement, such as students’ social, emotional, and health needs; and
 (B)carrying out activities to increase graduation rates, such as early warning systems, credit-recovery programs, and re-engagement strategies.
 (6)Accelerating reading and mathematics knowledge and skillsThe provision of activities to accelerate students’ acquisition of reading and mathematics knowledge and skills.
				6.Annual report
 (a)In generalAs a condition on receipt of any funds for a program under this Act, each grantee shall agree to submit an annual report at such time, in such manner, and containing such information as the Chief Executive Officer, in consultation with the Secretary, may require.
 (b)ContentAt a minimum, each annual report under this subsection shall describe— (1)the degree to which progress has been made toward meeting the annual benchmarks and long-term goals and objectives described in the grant recipient's application; and
 (2)demographic data about low-performing schools, including the number of low-income and minority students, served in each program.
 7.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act $25,000,000 for fiscal year 2016, and such sums as may be necessary for each of the 5 succeeding fiscal years.
		
